Citation Nr: 1143674	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  10-15 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for glaucoma.  

2.  Entitlement to an effective date prior to November 8, 2000, for an award of special monthly compensation based on loss of use of the foot.

3.  Whether there was clear and unmistakable error (CUE) in earlier rating decisions denying an increased rating for left foot disability. 


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to August 1986 and from December 1986 to September 1992.  

This appeal to the Board of Veterans' Appeals (Board) arises from rating decisions of the Honolulu, Hawaii Regional Office (RO) of the Department of Veterans' Affairs (VA).

In July 2010 a Travel Board hearing was held at the RO before the undersigned Veteran's Law Judge.  A transcript of the hearing is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of whether there was clear and unmistakable error (CUE) in earlier rating decisions denying an increased rating for left foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's glaucoma is not shown to significantly diminish his visual acuity or his field of vision.

2.  In a December 2003 rating decision, the RO awarded entitlement to special monthly compensation for loss of use of the left foot effective November 8, 2000.   The Veteran was notified of the holding and did not file a timely disagreement.  Consequently, the December 2003 rating decision became final.  

3.  An effective date prior to November 8, 2000 for the award of special monthly compensation based on loss of use of the foot is legally precluded, unless CUE is subsequently established.
 

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for open angle glaucoma of the right eye have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.84a, Diagnostic Code (Code) 6013 (2008); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.79, Code 6013 (2011). 

2.  The December 2003 rating decision is final, and the current appeal provides no basis to assume jurisdiction of a claim of entitlement to an effective date prior to November 8, 2000, for the award of special monthly compensation based on loss of use of the foot.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 20.1100 (2011). 

3.  The criteria for dismissal of the appeal for entitlement to an effective date prior to November 8, 2000, for the award of special monthly compensation based on loss of use of the foot due to the failure to allege a specific error of fact or law in the determination being appealed have been met.  38 U.S.C.A. § 7105 (West 2002 &Supp. 2011); 38 C.F.R. §§ 20.200 , 20.201 (2011); Rudd v. Nicholson, 20 Vet. App. 296 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Regarding the Veteran's claim for an earlier effective date, the Board finds that the provisions of the VCAA are not applicable because it turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The United States Court of Appeals for Veterans Claims (Court) found in Manning that the VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on fact.  See Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). The Board therefore finds that any deficiency in VA's VCAA notice or development action is harmless error.
 
Regarding the claim for increase for glaucoma, the Board finds that VA has satisfied its duty to notify.  By way of a VCAA notice letter sent to the Veteran in January 2010 the RO generally informed him of the evidence necessary to substantiate his claim for increase for glaucoma and his and VA's responsibilities in claims development.  Also, the Veteran was informed that in evaluating his disability, VA would consider evidence of the nature and symptoms of his condition; the severity and duration of his symptoms; and the impact of his condition and symptoms on employment.  Additionally, he was notified of the general manner in which disability ratings are assigned, and examples of the types of evidence he could submit, or ask VA to obtain, were also provided.  Although the notice was not provided until after the Veteran's claim was initially adjudicated, the claim was subsequently re-adjudicated in an August 2011 supplemental statement of the case, thereby correcting any defect in the timing of the notice.  See, e.g., Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  No further corrective action is necessary.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the Veteran's claim.  Pertinent medical evidence associated with the claims file consists of private medical records, VA medical records and the reports of VA examinations.  Also of record and considered in connection with the appeal is the transcript of the July 2010 Board hearing, along with various written statements and testimony provided by the Veteran, his significant other and his representative on his behalf.  The Board notes that no further RO action, prior to appellate consideration of the claim, is required.  

II.  Factual Background

A March 2006 private optometric examination report shows a diagnosis of open angle glaucoma.  Intraocular pressure was found to be 30mmHg in the right eye and 31mmHg in the left eye.  Corrected visual acuity was 20/25 in the right eye and 20/20 in the left eye.

On March 2007 VA optometric examination, Goldmann intraocular pressures were 12mmHg in the right eye and 12 mmHg in the left eye.  Corrected intraocular pressures, Goldmann, were 18mmHg in the right eye and 16mmHg in the left eye.  Corrected visual acuity was 20/50-1 in the right eye and 20/40 in the left eye.  The pertinent diagnosis was presumed primary open angle glaucoma of both eyes with controlled intraocular pressures on Travatan drops.  

A March 2007 private optometric examination showed that intraocular pressure was 19mmHg in the right eye and 21mmHg in the left eye.  Corrected visual acuity was 20/25 in the right eye and 20/20 in the right eye.  Visual field testing showed progressive loss of sensitivity in the right eye, with inferior incomplete arcuate scotoma and negative progressive loss of sensitivity in the left eye.  The diagnosis was open angle glaucoma.  

A September 2007 VA progress note shows that Goldman intraocular pressures were 10, 12mmHg in the right eye and 17, 18 mmHg in the left eye.  Corrected intraocular pressures, Goldmann, were 18mmHg in the right eye and 23mmHg in the left eye.  Corrected visual acuity was 20/40-1 in the right eye and 20/40 in the left eye.   The pertinent diagnostic assessment was asymmetrical intraocular pressures, OD<OS (right eye less than left eye) with current topical treatment.  Corrected visual acuity was 20/40-1 in the right eye and 20/40 in the left eye.  

An October 2007 VA progress note shows that Goldman intraocular pressures were 15 mmHg in the right eye and 16mmHg in the left eye.  Corrected intraocular pressures, Goldman, were 21mmHg in the right eye and 21mmHg in the left eye. Corrected visual acuity was 20/100 in the right eye and 20/50 in the left eye.  It was noted that visual field cooperation/reliability in the right eye was fair with 1/19 fixation errors, 14% false negatives and moderate lid interference.  The study revealed general reduction of sensitivity of the (glaucoma hemifield test (GHT), with "MD>PSD."  A papillary distance (PD) plot revealed a few isolated mildly depressed points and a cluster of 3 mildly depressed points inferiorly respecting the vertical meridian (edge points).  The study results appeared moderately improved compared to the previous March 2003 VA field test.  Visual field cooperation/reliability was fair in the left eye with 3/18 fixation errors, 12% false negatives, slight extended test time and mild lid interference.  The study revealed GHT within normal limits with "MD>PD."  "TD" plot revealed scattered moderately depressed points inferiorly along the vertical meridian, scattered minimally depressed points superiorly, mildly depressed points inferiorly along the vertical meridian.  The study results appeared greatly improved as compared to the previous field test from March 2003.  It was noted that corrected intraocular pressures were within normal limits in both eyes.  The pertinent diagnosis was suspect glaucoma in both eyes.  

A later October 2007 VA progress note shows a diagnosis of primary open angle glaucoma of both eyes with enlarged optic cupping of both eyes, normal visual fields both eyes and stable/controlled intraocular pressures both eyes.  It was noted that corrected intraocular pressures were within normal limits in both eyes.  Goldmann intraocular pressures were 10, 11 mm Hg in the right eye and 12, 13 mm Hg in the left eye.  Corrected intraocular pressures, Goldman, were 17mmHg in the right eye and 18mmHg in the left eye.  Corrected visual acuity was 20/60-1 in the right eye and 20/40 in the left eye.  The diagnostic assessment was primary open angle glaucoma of both eyes with enlarged optic cupping in both eyes, normal visual fields in both eyes and stable/controlled intraocular pressures in both eyes.  

In a February 2008 rating decision, the RO granted service connection for glaucoma, and assigned a 10 percent rating effective November 10, 2008.  

On June 2009 VA optometric examination, the Veteran reported that he had been experiencing pain, redness, swelling, discharge and watering for about the past week his eyes had been burning.  He also indicated that he experienced blurred vision at a distance and near.  Corrected visual acuity was 20/70+2 in the right eye, with 20/60 on pinhole testing and 20/60 in the left eye with no improvement on pinhole testing.  Uncorrected visual acuity was 20/400 for distance vision, with no finding for near vision and corrected visual acuity of 20/70+2 for distance and 20/60 near.  In the left eye, there was 20/70 uncorrected distance vision with no finding for near vision and 20/60 corrected distance and near vision.  Intraocular pressure, Goldmann, was 14mmHg in both eyes.  The pertinent diagnostic impression was history of open angle glaucoma since 2006.   Intraocular pressures appeared controlled.  

An August 2009 addendum indicated that visual field study showed stable visual fields since 2003.  The Veteran's glaucoma appeared stable and was most likely not responsible for the mild reduction in visual acuity on examination.  It was noted that an earlier examination had shown conflicting acuity readings and that the cause of the reduced acuity was not evidenced at the current time and it was possible that a cause could not be determined.  

August 2009 Heidelberg retinal tomography testing showed that right eye disc size was average, with abnormal inferior/nasal sector and borderline inferior/temporal sector.  Sterometric analysis showed that rim area, linear cup/disc ration, cup shape measure and height variation contour were abnormal in the right eye.  The nerve fiber layer thickness profile was very irregular with possible thinning nasal and temporal sector.  The glaucoma probability score was abnormal.  The image quality was very poor.  Left eye disc size was average.  There was abnormal superior/nasal, nasal, inferior/nasal and inferior/temporal sectors and a borderline temporal sector.  Glaucoma probability score was abnormal.  Image quality for the right eye was not satisfactory for accurate analysis and imaging for the left eye showed an abnormal disc.  However, visual fields were fairly good.  

Separate August 2009 visual field testing showed that the right eye field appeared reliable.  There were 0/20 fixation errors, 1% false positive errors and 9% false negative errors.  Gaze tracker showed good gaze stability and mild lid interaction.  Test time was prolonged at 9 minutes 44 seconds.  GHT was borderline.  There was a mild reduction in mean density.  There were mild scattered defects in all but the inferior/nasal quadrant.  There was no significant worsening since March 2003.  

In the left eye, the field also appeared reliable.  There were 1/18 fixation errors, 2% false positive errors and 4% false negative errors.  Gaze tracker showed good gaze stability and mild lid interaction.  GHT was within normal limits.  There were mild point defects, mostly along the vertical midline.  There was no worsening since March 2003.  Visual fields appeared stable since March 2003.  Visual field defects were not significant and were overly characteristic of glaucoma.  

An August 2009 Trippler Medical Center ophthalmology record shows that the Veteran was found to have a benign neoplasm of choroidal nevus in the right eye, mild non-proliferative diabetic retinopathy, possible decreased visual acuity,  glaucoma and keratoconus.    

During the July 2010 Board hearing, the Veteran testified that both of his eyes were sensitive to light and that with his glasses, he still did not have 20/20 vision.  His treating eye professionals had not put any restrictions on his driving but the Veteran indicated that he was not able to drive at night.  Also, the Veteran reported that he had been informed that he had some visual field "black spots."  

On March 2011 VA optometry examination, the Veteran reported that he experienced pain, redness, swelling, discharge and watering of the eyes.  He reported that his eyes were sometime painful and that they sometimes throbbed and itched.  The examiner noted that the Veteran was currently being treated for open angle glaucoma, with a number of different medications.  He was not using any low vision devices and did not have any eye neoplasms.  Examination showed uncorrected visual acuity of the right eye of 20/400 at distance and corrected right eye visual acuity of 20/50 at distance and 20/40 near.  Left eye uncorrected vision was 20/100 at distance and corrected left eye vision was 20/30 at distance and 20/30 near.  Intraocular pressure was 17mm in both eyes.  The diagnostic impressions were acuity with correction, right eye 20/50 and left eye 20/30, refractive error, mild refractive change, with moderate anisometropia, improved visual acuity as compared to June 2009, mild right corneal distortion, which was most likely contributing to acuity loss in the right eye and which was unrelated to glaucoma,  and history of open angle glaucoma in both eyes, with treatment that began in 2006, with recent visual field testing showing minimal visual field defects, mild cataracts that may have been mildly affecting visual acuity, large pigmented lesion in the superior/temporal retinal periphery, which was believed to be a pigmented scar and was not believed to be affecting vision, and no diabetic retinopathy present.  

The examiner commented that usually decreased central acuity is the end stage of glaucoma.  The Veteran's last visual field study showed minimal field loss so the amount of glaucomatous damage did not appear extensive.  The mild cataracts in both eyes and the mild corneal distortion in the right were most likely the main causes of the mild decreased correctable acuity experienced by the Veteran.  

March 2011 VA visual field testing showed 0/19 fixation errors in the right eye with 2 percent false positive errors and 5% false negative errors.  Gaze tracker showed good gaze stability and mild lid interaction.  GHT was within normal limits.  There were 9 very faint, scattered point defects in no diagnostic pattern.  The field was probably normal.  In the left eye the field appeared reliable and there were 0/18 fixation errors, 8% false positive errors and 6% false negative errors.  Gaze tracker showed mild gaze instability and mild lid interaction.  GHT was borderline.  There were 6 faint point defects, mostly in the inferior/nasal quadrant.  The examiner commented that the fields were close to normal and that significant glaucomatous visual field damage was not evident.   

In an August 2011 statement, the Veteran indicated that due to glaucoma he suffered from farsightedness and nearsightedness.  He also experienced difficulty in recognizing colors.  His vision had become more and more blurry and distorted and he experienced severe eye pains, burning and redness.  He had extreme difficulty in reading, watching television and seeing while performing other daily activities.  His eyes became s blurry sometimes, he was scared to drive.  

III.  Law and Regulations

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds, however, that staged ratings are not warranted here, as the degree of impairment due to the Veteran's glaucoma has not varied significantly during the appeal period.  

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

IV.  Analysis

A.  Rating in excess of 10 percent for glaucoma

Entitlement to service connection for bilateral open angle glaucoma was established by a February 2008 RO rating decision.  A 10 percent evaluation was assigned effective January 2008.  The Board notes that the Veteran's bilateral glaucoma was originally evaluated under 38 C.F.R. § 4.84a , Code 6013, which was the rating code for simple, primary noncongestive glaucoma.  Under these criteria, glaucoma was to be evaluated under either impairment of visual acuity or field loss.  A minimum rating of 10 percent was to be assigned.  38 C.F.R. § 4.84a, Code 6013 (2008). 

The rating criteria for the eyes were amended on December 10, 2008.  Pursuant to the new rating criteria, open angle glaucoma continues to evaluated under rating code 6013, although this code is now located at 38 C.F.R. § 4.79.  Under the new criteria, open angle glaucoma is to be evaluated based on visual impairment due to open angle glaucoma.  A minimum evaluation of 10 percent is assigned if continuous medication is prescribed.  38 C.F.R. § 4.79, Code 6013.  The Board notes that although the new criteria appear to allow for a rating based on overall visual impairment from glaucoma, including based both on reduced visual acuity and reduction in the visual field, in the instant case, as explained below, the Veteran does not qualify for a rating in excess of 10 percent under either set of criteria, during any time frame within the rating period.

The evidence does not establish a basis for assignment of an evaluation in excess of 10 percent on the basis of loss in visual acuity and does not establish a basis for assignment of even a compensable rating based on visual field loss.  First, the evidence does not show that the Veteran's reduced visual acuity is due to his glaucoma.  In this regard, the March 2011 VA examiner specifically found that the Veteran's mild cataracts of both eyes and mild corneal distortion in the right were most likely the main causes of the mild decreased correctable visual acuity he experienced.  Similarly, the August 2009 VA examiner found that the Veteran's glaucoma appeared stable and was most likely not responsible for the mild loss of visual acuity on examination.  There are no contrary medical findings of record (i.e. findings tending to indicate that the Veteran's visual acuity is affected by his glaucoma).  Accordingly, there is no basis for assigning a rating in excess of 10 percent for glaucoma based on loss of visual acuity.  

Similarly, the Veteran's visual field has not been shown to be subject to any significant impairment.  In this regard, the August 2009 VA examiner found that the Veteran's visual field defects were not significant and not overly characteristic of glaucoma.  Also, the March 2011 VA examiner found that the Veteran's visual fields were close to normal and that significant glaucomatous visual field damage was not evident.  Additionally, there are no objective findings showing any compensable limitation of the visual field (e.g. homonymous hemianopsia, loss of temporal half of visual field, loss of nasal half of visual field, loss of superior half of visual field, concentric contraction of visual field or  bilateral or unilateral remaining field limited to 60 degrees or less) due to glaucoma.  See e.g. 38 C.F.R. § 4.79, Code 6080.  Consequently, there is no basis for assignment of a rating in excess of 10 percent for glaucoma based on impairment of the Veteran's visual field. 

The Veteran has asserted that he does have significant visual impairment due to his glaucoma.  However, given the aforementioned objective medical findings, the Board finds that the weight of the evidence is against the presence of such glaucoma-related impairment.  Thus, in summary, because a rating in excess of 10 percent is not warranted for limitation of visual acuity, and a compensable rating is not warranted for visual field loss, a schedular evaluation in excess of 10 percent for the glaucoma is not warranted under either the initial or revised criteria.  38 C.F.R. § 4.84a, Code 6013 (2008); 38 C.F.R. § 4.79, Code 6013 (2011).  
  
The Board has also considered whether the Veteran's claim for increase for glaucoma should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted.  As explained above, the Veteran's symptomatology is fully contemplated by the pertinent diagnostic criteria.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  See, e.g., Thun v. Peake, 22 Vet. App. 111   (2008). 

B.  Earlier effective date for special monthly compensation

The Veteran asserts an earlier effective date is warranted for an award of special monthly compensation for loss of use of the left foot.  

In a December 2003 rating decision, the RO granted entitlement to special monthly compensation for loss of use of the left foot effective November 8, 2000.  The Veteran was notified, did not appeal this decision and it became final.  38 U.S.C.A. § 7105.   Subsequently, during the July 2010 Board hearing, the Veteran indicated that he had raised a claim for an earlier effective date for the award of special monthly compensation.

The Board has carefully reviewed the evidence of record and finds that the Veteran's freestanding claim for an earlier effective date is legally precluded.  The finality of the December 2003 rating decision can be overcome only by the Veteran's request for a revision based on clear and unmistakable error, which is addressed in the remand below.  It cannot be overcome by a freestanding claim for an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (freestanding claim for earlier effective dates vitiates the rule of finality).  

The Board also notes that the freestanding claim is not inextricably intertwined with the claim for CUE and so it is not necessary to also remand the freestanding claim.  The inquiry as to whether an earlier rating decision was in error concerning the severity of the Veteran's service-connected foot disability is independent of the inquiry as to whether the Veteran has filed an impermissible freestanding claim for an earlier effective date and there is thus, no prejudice to the Veteran in dismissing the freestanding claim in the first instance. 

Accordingly, due to the finality of the initial December 2003 rating decision, dismissal of the appeal of the freestanding claim for an earlier effective date for the award of special monthly compensation is warranted.


ORDER

A rating in excess of 10 percent for glaucoma is denied.

The appeal seeking an effective date prior to November 8, 2000 for an award of special monthly compensation based on loss of use of the foot is dismissed.


REMAND

One of the matters the Board must address is which issue or issues are properly before it at this time.  Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the veteran.  In essence, the following sequence is required:  There must be a decision by the RO, the Veteran must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the Veteran, and finally the Veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely- filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In an April 2011 rating decision, the RO denied the Veteran's claims for an effective date prior to November 8, 2000 for special monthly compensation for loss of the use of the left foot and for CUE in earlier rating decisions denying an increased rating for left foot disability.  While the Veteran submitted a statement later in April 2011 expressing disagreement with the decision on both of these issues, it appears that an SOC was only issued in relation to the Veteran's general claim for an earlier effective date.  Thus, under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO/AMC that the issue of CUE in earlier rating decisions denying an increased rating for left foot disability remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and requires further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that this claim is not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal after a statement of the case.  The Board's actions regarding this issue are taken to fulfill the requirements of the Court in Manlincon.

The Board also notes that generally CUE should be plead with particularity and that it does not appear that the Veteran has identified a specific rating decision or decisions he believes contain clear and unmistakable error.  Accordingly, on remand, the RO/AMC should specifically ask the Veteran to identify, which specific rating decision(s) he believes contain clear and unmistakable error.    


Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should ask the Veteran to identify which specific rating decision(s) he believes contains clear and unmistakable error in relation to assessing the severity of his service-connected left foot disability.      

2.  The RO/AMC should readjudicate the matter and if denied, issue a statement of the case to the Veteran and his representative addressing the matter of whether there was clear and unmistakable error (CUE) in the earlier  rating decision(s) denying an increased rating for left foot disability, including citation to the relevant law and regulation pertinent to this claim.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


